DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2009/0287043), in view of Ferry (US 2002/0177789).
Regarding claim 10, Naito discloses a master - slave endoscopy system comprising: an endoscope (20a1, figure 16) having a main body (2r, figure 16) from which a flexible elongate shaft (2a, figure 16) extends, the flexible elongate shaft spanning a length between a proximal end (2k, figure 16) and a distal end (near 2g, figure 16) thereof, the flexible elongate shaft having a set of channels (2f1-2f3, figure 16) disposed therein along its length, the plurality of channels including a first channel (2f1, figure 16) and a second channel (2f2, figure 16); a set of robotically driven actuation assemblies (best seen with 3-4, figure 6) insertable into the set of channels of the flexible elongate shaft (manipulator insertion portions 48... inserted into the manipulator holes 2f1 and 2f2 [0063]), each of the set of robotically driven actuation assemblies including: a robotic arm (42, figure 6) having a robotically driven end effector (44 and 45, figure 6) coupled thereto; a plurality of tendons (angle wires 56, figure 7) coupled to the robotic arm and configured to control motion of the robotic arm and the end effector in accordance with a predetermined number of degrees of freedom (DOFs) (roll drive joint...or the like [0061] | the examiner interpreted this to mean 6 degrees of freedom); and an outer sleeve (flexible pipe 49, figure 6) surrounding the plurality of tendons; a set of first instrument adapters (see 58g, figure 7), each of the set of first instrument adapters corresponding to one of the set of robotically driven actuation assemblies and coupled to the tendons thereof, the set of first instrument adapters having a set of mechanical elements (see 58, figure 7) for selectively coupling the plurality of tendons of each of the set of robotically driven actuation assemblies to one of a plurality of sets of robotic arm / end effector manipulation actuators (wire motors 80, figure 12); and a translation mechanism (best seen with 71, figure 12) configured to independently translate each of the set of robotically driven actuation assemblies along a predetermined fraction of the length of the flexible elongate shaft to effectuate surge displacement of the one of the robotically driven actuation assemblies (see forward and backward arrow in figure 12), the translation mechanism comprising: a collar (broadly interpreted as a structure that surrounds and restrains motion | see location of 49 connects to 55, which restrains 56p, figures 7; see 48 in figure 12) carried by the outer sleeve of the set of robotically driven actuation assemblies; and a translation unit (see advancing/retreating portion 72 [0079]; figure 12) comprising: a receiver (see 74, figure 11), and a linear actuator (feed screw mechanism 81, figure 12) corresponding to each receiver, wherein the receiver is linearly translated by the linear actuator (see forward/backward arrow in figure 12) along the predetermined fraction of the flexible elongate shaft's length to effectuate the surge displacement of the one of the robotically driven actuation assemblies (rolling portion 73 is advanced or retreated [0079] | advancing/retreating portion 72, figure 12). Naito is silent regarding the receiver configured to matingly receive the outer sleeve of each of the set of robotically driven actuation assemblies, such that the receiver is further configured to securely retain the collar.
Ferry discloses a drive unit (28, figure 2) for a medical device (see abstract). The control cable (32, figures 2-3) comprises an outer sheath (62, figure 3) with a proximal end secured in a mounting (70, figure 2) of the drive unit. This allows movement of the wire (60, figure 2) relative to the sheath ([0044]).
It would have been obvious to modify the outer sleeve and receiver of Naito with the proximal end of the sheath (see 62, figure 3 | see the “collar” at the proximal end of 62) and mounting (70, figure 2) of the drive unit (28, figure 2) as taught by Ferry. Doing so would allow movement of the tendons relative to the outer sleeve ([0044]; Ferry). The modified system of Naito and Ferry would have the receiver configured to matingly receive the outer sleeve of each of the set of robotically driven actuation assemblies (best seen with drive unit 28 and mounting 70, figure 2; Ferry), such that the receiver is further configured to securely retain the collar (see mounting 70 and proximal end of sheath 62/32, figures 2-3; Ferry).
Regarding claim 11, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the translation mechanism is carried by the docking station (see fitting surface 6e, figure 16).
Regarding claim 12, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.
Regarding claim 13, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.
Regarding claim 14, Naito further discloses a set of cradles (72, figure 11 | 72 holds 78, figure 11) carrying the translation mechanism, wherein each cradle of the set of cradles corresponds to an individual one of the set of robotically driven actuation assemblies (see 6b, figures 12 and 16), and each cradle of the set of cradles is coupled to a roll motion actuator (rolling portion 73 is provided with a gear mechanism, not shown, for transmitting driving force [0080]) configured for individually rotating the cradle (rolling portion is rotated, see B, figure 11) and its corresponding one of the set of robotically driven actuation assemblies about a roll axis (see B, figure 11) to provide roll motion to the robotic arm and the robotically driven end effector of the one of the set of robotically driven actuation assemblies.
Regarding claim 15, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the docking station carries the translation mechanism and the set of cradles (see 6b, figures 11 and 16).

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 22, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795